Citation Nr: 0605483	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-17 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel

INTRODUCTION

The appellant had active service from December 1988 to 
February 1989.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The Board remanded the case back to the RO for 
further development in December 2004.  The case has been 
returned to the Board for further appellate consideration.   

The Board notes that the appellant presented testimony during 
a hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on September 28, 2004.  A copy of the hearing 
transcript issued following the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's service-connected skin disorder is 
currently manifested by symptomatology that approximates 
exudation or constant itching, extensive lesions, and marked 
disfigurement; it is not manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or covering more than 40 percent of the 
entire body or more than 40 percent of exposed area affected, 
or; constant or near-constant systemic therapy required 
during the past 12-month period, or; disfigurement with scars 
to the head, face, or neck that were complete or were 
exceptionally repugnant to one side of the face, or showed 
repugnant bilateral disfigurement, or; disfigurement of the 
head, neck, or face with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes, ears, 
cheeks, lips), or; with four of five characteristics of 
disfigurement. 


CONCLUSION OF LAW

The criteria for an assignment of a disability rating in 
excess of 30 percent for a skin disorder have not been met.  
38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7806 
(2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With regard to the RO's compliance with the December 2004 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in an April 2005 letter, ask the 
appellant to identify all sources of private and VA medical 
treatment for his skin disorder since July 2001.  In a 
December 2005 letter, the appellant stated that he had no 
further evidence to provide.  The appellant underwent a VA 
examination with a dermatologist in September 2005, in order 
to determine the severity of the appellant's skin disorders.  
As instructed by the Board remand, the dermatologist reviewed 
the claims file and addressed the appellant's functional 
impairment due to the skin disorders in correlation with the 
VA Schedule for Rating Disabilities (Rating Schedule) for 
eczema and dermatitis (Diagnostic Code 7806 effective prior 
to and as of August 30, 2002).  In letters dated in December 
2004 and April 2005, the RO met the notification requirements 
of the VCAA.  In October 2005, the RO also readjudicated the 
issues on appeal and issued a supplemental statement of the 
case (SSOC).  Given the foregoing, the Board finds that the 
RO has substantially complied with the Board's December 2004 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the 
appellant is required to comply with the VCAA with regard to 
his claim.  Service medical records, VA examination reports, 
hearing transcripts, and lay statements have been associated 
with the record.  The VA satisfied its duty to notify by 
means of VCAA letters dated December 2004 and April 2005, a 
June 2003 statement of the case (SOC), and an October 2005 
supplemental statement of the case (SSOC).  Specifically, the 
appellant was advised by VA of the information required to 
substantiate the claim on appeal, what evidence VA had 
obtained, and of his and VA's respective duties for obtaining 
evidence.  In the December 2004 and April 2005 VCAA letters 
the AOJ notified the appellant that it was his responsibility 
to make sure that VA received all requested information and 
that he needed to show that his disability has worsened.  

Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Originally, in a January 1999 rating decision, the RO granted 
the appellant a 10 percent disability evaluation for his skin 
disorder effective March 31, 1994 and a 30 percent disability 
evaluation for his skin disorder effective September 26, 
1996.  In rating decisions dated August 1999, July 2000, and 
August 2002, the RO continued the 30 percent disability 
rating for a skin disorder (acne keloidalis nuchae).  The 
appellant contends that there should be an increase in his 
disability evaluation to reflect more accurately the severity 
of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which an appellant's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2005).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  38 C.F.R. § 4.3.  The appellant's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous. 
38 C.F.R. §§ 4.20, 4.27 (2005); see also Lendenmann v. 
Principi, 3. Vet. App. 345 (1992).

Under the former Diagnostic Code 7806, a 30 percent rating 
requires exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations; or where the disorder is 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (Sept. 16, 
2002) and 67 Fed. Reg. 62,889 (Oct. 9, 2002).  Under the 
current version of Diagnostic Code 7806, dermatitis or eczema 
warrants a maximum 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The appellant's skin disorder was rated by the RO under the 
former and revised Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002, 2005).  The Board has also considered rating it 
for disfigurement of the head, face, or neck under the former 
and revised Diagnostic Code 7800.  See 38 C.F.R. § 4.118 
(2002, 2005).  

The former Diagnostic Code 7800 provided that a disability 
rating of 50 percent was warranted for scars to the head, 
face, or neck that were complete or were exceptionally 
repugnant to one side of the face, or marked, or showed 
repugnant bilateral disfigurement.  A 30 percent rating was 
warranted for scars that disfigured the head, face, or neck 
and were severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.   
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002)

Under the current rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement: scar 5 or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 50 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
A 30 percent rating is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

On VA medical examination in September 2001, the appellant 
complained of having small bumps on the anterior neck and 
that his scalp continued to itch and hurt.  The appellant had 
an itchy rash on his back.  Upon examination the appellant 
had a 12 by 6 centimeter triangular prominent keloidal plaque 
composed of numerous keloidal papules, some hyperpigmented, 
some erythematous, and all shiny and raised on the posterior 
occipital scalp.  The plaque was firm, hard, adherent, and 
disfiguring.  Over the anterior neck and beard area, there 
were numerous hyperpigmented follicular macules and papules.  
Over the upper back and shoulders, there were numerous 
hyperpigmented follicular papules and several pustules.  The 
appellant was diagnosed with acne keloidalis nuchae, 
pseudofolliculitis barbae and folliculitis.  

During a June 2002 VA medical examination, the appellant 
complained of irritation and rash on the upper back as well 
as jitteriness.  Upon examination there was no change in the 
triangular keloidal plaque in the upper posterior neck.  
There were numerous follicular hypopigmented papules on the 
upper back.  The appellant was diagnosed with folliculitis 
and acne keloidalis nuchae.

During a September 2005 VA examination of the appellant, a 
dermatologist found that there was no functional impairment 
with regards to the appellant's skin condition, and there was 
no clearly identifiable precipitating or aggravating factors.  
The examiner reviewed the appellant's claims file and noted 
the skin problem first started for the appellant in or around 
1988, when he received a military haircut.  There was no loss 
of use of body part with regards to the skin condition.  The 
appellant's condition had been refractory to many routine 
treatments.  Keloid formation had been problematic and for 
that reason the appellant underwent routine interlesional 
steroid injections (ILK).  The appellant was diagnosed with 
acne keloidalis, which affected 10 percent of the total 
exposed area and two percent of the total surface area.  The 
appellant was also diagnosed with folliculitis, which 
affected none of the total exposed area and one to two 
percent of the total surface area.  

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in September 2004, the veteran testified 
that his chronic skin disorder affected his neck, underneath 
his chin, back and head.  He noted that the skin disorder had 
been treated with a topical type of steroid.  It was further 
pointed out that the affected areas represented at least 40 
percent of his body.  

Though skin symptoms are episodic, the Board interprets the 
evidence to support no more than a 30 percent rating.  The 
Board finds that the appellant's skin disorder more nearly 
approximates exudation or constant itching, extensive 
lesions, or marked disfigurement and warrants a 30 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
The medical evidence simply does not show that the 
appellant's skin disorder was manifested by ulceration, 
extensive exfoliation, crusting, systemic or nervous 
manifestations, or being exceptionally repugnant.  There was 
no clinical evidence that his service-connected skin disorder 
has involved more than 40 percent of the entire bodily area, 
or more than 40 percent of exposed areas affected, or that he 
had constant or near-constant systemic therapy during a 12-
month period to warrant a 50 percent disability rating.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002, 2005).

The appellant has not been shown to have had a skin disorder 
with scars to the head, face, or neck that were complete or 
were exceptionally repugnant to one side of the face, or 
marked, or showed repugnant bilateral disfigurement.  There 
is no evidence of disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 (2002, 2005).  Thus, a 50 percent 
rating under the former or revised Diagnostic Code 7800 is 
not warranted.  38 C.F.R. § 4.118 (2002, 2005).

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 7800 and 
7806 or the revised Diagnostic Codes 7800 and 7806 for 
awarding an evaluation in excess of 30 percent.  Hence, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the appellant's skin disorder under 
the former and current Diagnostic Codes 7800 and 7806. 
Accordingly, the Board finds that the evidence supports no 
more than a 30 percent evaluation for the appellant's skin 
disorder (acne keloidalis nuchae).  

In reaching this decision the Board considered the issue of 
whether the appellant's service-connected skin disorder 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
appellant's service-connected skin disorder, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
appellant for any adverse impact 


caused by his service-connected disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A disability rating in excess of 30 percent for a skin 
disorder, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


